Citation Nr: 1012803	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  03-08 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in August 2005.  A transcript is of 
record.

In a November 2005 decision, the Board denied the Veteran's 
claim of entitlement to service connection for PTSD.  The 
Veteran appealed the Board's decision to the U. S. Court of 
Appeals for Veterans Claims (CAVC) and in an Order dated in 
August 2007, CAVC granted a Joint Motion for Remand 
submitted by the parties in the case and vacated the Board's 
November 2005 decision.  The case was properly returned to 
the Board for appellate review.  

In April 2008, the Board remanded the claim to the RO for 
the collection of records from the Social Security 
Administration and a comprehensive stressor statement from 
the Veteran, which, in turn, could be submitted to the Joint 
Services Records Research Center (JSRRC) for verification of 
the Veteran's stressors.  The RO has complied with the 
Board's directives.  


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD.  

2.  The Veteran did not serve in combat during his active 
duty.  

3.  The Veteran's claimed in-service stressors have not been 
verified by supporting evidence.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed 
the record on appeal, the Board has concluded that the 
notice requirements of VCAA have been satisfied with respect 
to this claim.  

Here, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran dated in April 2001, May 2002, 
and April 2008 that fully addressed all notice elements.  

In the letter sent in April 2001, the RO provided timely 
notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as specifying the information and 
evidence to be submitted by him, the information and 
evidence to be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertained 
to his claim.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in December 2002.

The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issues.  

Merits of the Claim

The Veteran alleges that he has PTSD, which was caused by 
stressors during active duty service.  Having carefully 
considered the record, the Board finds that the evidence 
does not contain supporting evidence to indicate that the 
Veteran served in combat, or to otherwise verify the 
Veteran's alleged stressors.  Thus, the Veteran's claim for 
service connection for PTSD will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for PTSD, there 
must be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

The criteria for a diagnosis of PTSD are not established by 
VA.  Instead, the appellate courts and VA have recognized 
that a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. §§ 3.304(f) and 4.125(a); Cohen v. 
Brown, 10 Vet. App. 128, 140-41. 

The record contains a number of references to the Veteran's 
past medical history of PTSD.  Records from May 1999, July 
1999, and December 2000 all indicate that the Veteran has a 
history of PTSD.  The July 1999 VA medical record indicates 
that a mental health screening was administered and the 
Veteran had a positive score for PTSD.    

Pursuant to VA's duty to assist, the Veteran underwent a VA 
mental disorders examination in December 2002.  The examiner 
found that the Veteran did not meet the required DSM-IV 
stressor criteria for PTSD because he is unable to clearly 
describe exposure to a specific traumatic event.  See 38 
C.F.R. § 4.125(a) (2009). The examiner concluded that 
although the Veteran described experiencing trauma during 
the time that he spent in the service, his description of 
the traumatic events is "vague and distant."  A statement 
included in the Veteran's Brooklyn VAMC records noting a 
negative diagnosis for PTSD also described the Veteran's 
descriptions of trauma as "vague and distant."

A VA treatment record from September 2004 contains a 
diagnosis of PTSD by a team of physicians.  The record shows 
that the patient experiences PTSD as evidenced by 
nightmares, flashbacks, and anxiety.  The team determined 
that the Veteran posed no danger to himself or others and 
the Veteran recognized the need for out-patient follow-up of 
his problems.  

Applying the benefit of the doubt standard, although the VA 
examiner did not find the Veteran had a diagnosis of PTSD, 
the September 2004 record is evidence of a diagnosis.  
Accordingly, the Board finds that the Veteran does has a 
diagnosis of PTSD for compensation purposes.  

With regard to the second element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

Additionally, and as is present in this matter, it has been 
held that a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service 
stressors.  See Moreau v. Brown, 9 Vet. App. at 389, 396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).   

With regard to the question of whether the Veteran engaged 
in combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat, and is not sufficient, solely 
in and of itself, to support a diagnosis of PTSD.  
VAOPGCPREC 12-99 (October 18, 1999). 

The Veteran's military occupational specialty (MOS) was a 
supply specialist and armorer.  The Veteran does not allege 
that he was ever in combat.  As the Veteran's service 
personnel records do not suggest participation in combat and 
the record does not show, nor is it alleged, that he is a 
former POW, his alleged in-service stressors must be 
corroborated.

As his stressors, the Veteran reported the following 
stressors:

During the December 2002 VA examination, the Veteran 
reported that in 1974 he was wounded while test firing an 
M/190.  He reported that the backflash from the weapon 
"busted" open his right eardrum, causing bleeding from the 
ear, and that he was subsequently sent for an operation.

Additionally at the VA examination, the Veteran also 
reported that in 1975, during a "Red Alert," he was in 
either Czechoslovakia or Yugoslavia, (then Communist-
controlled states); he drove all night in a convoy, and 
while driving, saw a damaged vehicle on the side of the 
road, a truck that was "smashed."  He reported the person in 
the passenger seat of the truck was killed.  The examiner 
noted it was unclear as to whether or not he saw the dead 
passenger because the Veteran was vague in describing the 
details of the incident.  

With regard to this incident, the Veteran testified at the 
August 2005 hearing the Veteran testified that he served 
with Service Battery, 1st A, 1st Field Artillery, Specialty 
Missiles, Pershing missiles and that he was attached to 
NATO.  He reported he was with the Service Battery, even 
though actually assigned to Headquarters Battery.  As part 
of this assignment, he was sent out twice on Red Alert.  The 
first time, he drove all night but was then told to pull 
back.  He stated "it was good enough to kill you because 
seeing all these flashes in the sky, wherever we was.  It 
was like a jungle area."  During the second time he was sent 
out on Red Alert, he stated that a Sergeant "B" told him 
there was a gas reading on the meter, and everyone had to 
put on gas masks.  He testified he went on "Recon" to set up 
a perimeter with the communications system.  He stated 
during the second Red Alert in 1975, a man was killed.  The 
Veteran could not remember the name of the fellow soldier, 
but that he knew him well.  He stated that the dead solider 
was a passenger in a missile trailer transporting missiles 
and this soldier was "destroyed."  The Veteran testified 
that he saw this soldier's body was mangled.  He named 
Sergeant Kilpatrick as an E-7 and Sergeant Barton as an E-6.  
The Veteran also named Specialist Murray.   

Also at the VA examination, the Veteran further reported 
having panic attacks when he was in a propeller plane at 
Piedmont.  He stated he was afraid for his life because he 
believed the plane had a "bad record" and frequently had 
accidents, although the Veteran did not report the source of 
his information or his qualifications to opine on the safety 
of the aircraft in question, except to aver that during his 
time in the service, because he was operating together with 
NATO, he was not given much information.

The Veteran also reported being told to put on a gas mask.  
The VA examiner in December 2002 noted that the Veteran had 
nightmares about being gassed.  He further noted that the 
Veteran stated that he was regularly required to take gas 
masks on and off and never knew if it was a training 
exercise or if he was actually being exposed to gas.  

In an October 2004 VA mental health treatment note, the 
Veteran was assessed for non-combat trauma PTSD group 
participation.  The Veteran reported he was stationed in 
Germany with a missile unit.  He reported at times he would 
be called out on "Red Alerts" and he was not told where he 
was going.  

The Veteran reported he was scheduled to be discharged in 
January 1976, but was held over accused of abusing drugs, 
which he stated was not true.  A court martial was held and 
he was acquitted; however, he reported he was badly treated 
in the interim.

In an undated PTSD Questionnaire, the Veteran reported in 
1974, he was put on Red Alert with his Pershing Battalion, 
in which he left at night armed with missiles and was out 
for several days before being pulled back.  The Veteran also 
reported that as head armorer, one of his duties was to 
instruct on the firing range.  The Veteran reported that 
periodically a "stray bullet" would come his way.  Further, 
in 1975, while on Red Alert against Russia, he reported he 
was told that gas was in the area but by that time it was 
too late to put on gas masks.

In May 2007, the Veteran's representative contended that the 
Veteran's stressors involved perceived repeated exposure to 
poisonous gas being emitted from Pershing missiles.  The 
representative contended that the Veteran never knew during 
his training exercises if he was being exposed to poisonous 
gas; nor did he specify the Veteran's or his own expertise 
in the identification of poisonous gases emitting from 
military weaponry.

The RO sent a letter to the Veteran in April 2008 asking him 
to "provide a comprehensive statement regarding the 
witnesses to his claimed stressors, as well as any verifying 
information.  The Veteran will specifically report the 
names, ranks, organizations, and any other identifying 
information as to the witnesses, friends, supervisors, 
military superiors, subordinates, and any other individuals 
with who he was present or near during the claim stressors."  
The Veteran did not return any of the requested information.  

A formal finding from the Joint Service Records Research 
Center (JSRRC) coordinator dated August 2009 determined that 
the information provided by the Veteran is insufficient to 
allow meaningful research to corroborate the stressors for 
the Veteran's PTSD claim.  The Veteran's stressors were 
found to be unverifiable.  

The Veteran has also not submitted any statements from 
witnesses or any other corroborating evidence to help verify 
his alleged PTSD stressors.  VA cannot attempt to verify 
these incidents without more details regarding the time, 
place, and name of people involved.  The Veteran has only 
provided general descriptions of service, with insufficient 
details regarding time, date and place or individuals 
involved.  Generally, anecdotal incidents such as these 
alleged events are not researchable, since incidents can 
only be officially researched if they have been reported and 
documented.  See 38 C.F.R. § 3.159 (c)(2)(i).  Thus, the 
Board finds that these alleged in- service stressors have 
not been verified.

In summary, the Board finds that the Veteran did not serve 
in combat and that his alleged in-service stressors have not 
been corroborated by any evidence.  Because all of the 
elements required for a finding of service connection for 
PTSD are not shown, the preponderance of the evidence is 
against the Veteran's claim.  Accordingly, the claim of 
service connection for PTSD must be denied.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304(f).  Consequently, the 
doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


